Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itakura et al. (US 2009/0056324 A1) hereinafter Ita.
Regarding Claim 1 Ita teaches A work vehicle comprising: a bucket (7) (par.0098); an arm (4) (par.0098); a first hydraulic pump (3)and a second hydraulic pump (2)each for discharging a hydraulic oil; a first hydraulic oil passage (11)through which the hydraulic oil discharged from the first hydraulic pump (3)flows to drive the bucket (7) (par.0098); a second hydraulic oil passage (10)through which the hydraulic oil discharged from the second hydraulic pump (2) flows to drive the arm (4) (par.0098); a diverging/merging valve (13)configured to switch between a merging position for causing the first hydraulic oil passage (11)and the second hydraulic oil passage (10) to communicate with each other, and a diverging position for separating the first hydraulic oil passage (11)and the second hydraulic oil passage (10)from each other; and a controller (14) configured to control an amount of the hydraulic oil discharged from the first hydraulic pump, an amount of the hydraulic oil discharged from the second hydraulic pump (2) and an operation of the diverging/merging valve (13)wherein the controller (14) causes the diverging/merging valve (13)to switch from the merging position to the diverging position, when one of a pump pressure in the first hydraulic pump (3)and a pump pressure in the second hydraulic pump (2)comes to be equal to a first predetermined value (that is higher than set discharge pressure see. par.0076) during an excavation operation, and the controller (14) controls the first hydraulic pump (3)and the second 
Regarding Claim 3 Ita teaches a sensor (28) configured to detect the pump pressure in the first hydraulic pump (3), wherein the controller (14) increases a proportion of the amount of the hydraulic oil discharged from the first hydraulic pump (3) to the amount of the hydraulic oil discharged from the second hydraulic pump (2) as a value of a result of detection by the sensor increases (Fig 1, Par.0087).
Regarding Claim 4 Ita teaches the controller (14) causes the diverging/merging valve (13) to switch from the diverging position to the merging position, when one of the pump pressure in the first hydraulic pump (3)and the pump pressure in the second hydraulic pump (2)comes to be equal to or lower than a third predetermined 94546987.1ATTORNEY DOCKET NO. 209083-0169-00-US-583619Application No.: NEWPage 5value (lower than the set pressure see par.0076)  that is smaller than the first predetermined value (higher than set discharge pressure see. Par.0076), after the diverging/merging valve (13)is switched from the merging position to the diverging position (Fig 1, par.0076).
Regarding Claim 5 Ita teaches the controller (14) controls the first hydraulic pump (3)and the second hydraulic pump (2) such that the amount of the hydraulic oil discharged from the first hydraulic pump (3)is larger than the amount of the hydraulic oil discharged from the second hydraulic pump (2) until the diverging/merging valve (13)is switched from the diverging position to the merging position, after the diverging/merging valve (13)is switched from the merging position to the diverging position (so long as the condition n par.0087 is met. That is if the Pressures of first and second pups are higher than the set pressure, the controller increases output of first pump(3) and decreases the output of second pump (2))
Regarding Claim 6 Ita teaches further comprising: a first actuator (7) configured to drive the bucket (par.0098); a second actuator (4) configured to drive the arm (par.0098); a first main operation valve (8), connected to the first hydraulic oil passage (11) configured to supply the hydraulic oil to the first actuator (7); a second main operation valve (5) configured to supply the hydraulic oil discharged 
Regarding Claim 7 Ita teaches A hydraulic control method for a work vehicle, the work vehicle including a diverging/merging valve (13)configured to switch from one position of a merging position and a diverging position to the other position of the merging position and the diverging position (Fig 1), the merging position being for causing a first hydraulic oil passage (11)and a second hydraulic oil passage (10) to communicate with each other, the diverging position being for separating the first hydraulic oil passage (11) and the second hydraulic oil passage (10) from each other, the first hydraulic oil passage (11)being adapted to flow a hydraulic oil discharged from a first hydraulic pump (3) for driving a bucket (7) (par.0098), and the second hydraulic oil passage (10) being adapted to flow the hydraulic oil discharged from a second hydraulic pump (2) for driving an arm (4) (par.0098), the method comprising the steps of: switching the diverging/merging valve (13)from the merging position to the diverging position; and  94546987.1ATTORNEY DOCKET NO. 209083-0169-00-US-583619Application No.: NEW Page 7controlling the first hydraulic pump (3) and the second hydraulic pump (2) such that an amount of the hydraulic oil discharged from the first hydraulic pump (3) is larger than an amount of the hydraulic oil discharged from the second hydraulic pump (2) (Fig 1).
Allowable Subject Matter
Claim 2 is objected to but would be allowable if rewritten to include all the limitations of the base claim and any intervening claims. 
Conclusion
	Prior art made of record not relied up on are pertinent to applicant’s disclosure. Hirozawa et al. (US 2015/0066313 A1) teaches a hydraulic circuit having a controller to control the flow rate of a second hydraulic pump to reduce the ejection flow rate of the second hydraulic pump in accordance with regeneration of hydraulic oil through the regeneration valve when a combined operation of lowering a boom and pressing an arm is performed. Hashimoto (US 2015/0040552 A1) teaches merging circuit that merges the pressurized oil supplied into one center bypass passage of the plurality of center bypass passages and the pressurized oil in another center bypass passage of the plurality of center bypass passages. wherein the merging circuit includes a merging directional control valve that controls an inflow direction of the pressurized oil to be merged (Fig 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804.  The examiner can normally be reached on M-F 11-9 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/ABIY TEKA/               Primary Examiner, Art Unit 3745